Citation Nr: 1017023	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  06-39 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral upper 
extremity peripheral neuropathy.

2.  Entitlement to service connection for a cough disorder.

3.  Entitlement to service connection for a stomach disorder.

4.  Entitlement to service connection for an eye disorder.

5.  Entitlement to an increased initial rating for diabetes 
mellitus type II, rated at 20 percent prior to August 18, 
2007, 40 percent prior to December 18, 2008, and 20 percent, 
from December 18, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1967 to February 
1971.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of February 2006 
and October 2006 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  

The issue of entitlement to an increased initial rating for 
diabetes mellitus type II, rated at 20 percent prior to 
August 18, 2007, 40 percent prior to December 18, 2008, and 
20 percent, from December 18, 2008 is addressed in the REMAND 
portion of the decision below.  


FINDING OF FACT

On December 18, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran that a withdrawal of the appeals for service 
connection for bilateral upper extremity peripheral 
neuropathy, a cough disorder, a stomach disorder, and an eye 
disorder was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal in regard 
to the issues of service connection for bilateral upper 
extremity peripheral neuropathy, a couch disorder, a stomach 
disorder, and an eye disorder have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision or on the record at a hearing.  38 C.F.R. § 
20.202.  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204.  

In his December 18, 2009 correspondence, the Veteran notified 
the Board that he wished to withdraw his claims for service 
connection for bilateral upper extremity peripheral 
neuropathy, a couch disorder, a stomach disorder, and an eye 
disorder.  Although, in a March 2010 statement on appeal, the 
Veteran's representative provided argument related to the 
Veteran's aforementioned service connection claims, this 
statement makes no clear assertion contrary to the clearly 
expressed wishes of the Veteran to withdraw these appeals.  
Hence, the Board finds that the Veteran's clearly expressed 
wishes control this situation, not those implied by his 
representative, and there remain no allegations of error of 
fact or law for appellate consideration of these issues.  
Accordingly, the Board does not have jurisdiction to review 
these claims and they are dismissed.


ORDER

The appeal of the claim of entitlement to service connection 
for bilateral upper extremity peripheral neuropathy is 
dismissed.

The appeal of the claim of entitlement to service connection 
for cough disorder is dismissed.

The appeal of the claim of entitlement to service connection 
for a stomach disorder is dismissed.

The appeal of the claim of entitlement to service connection 
for an eye disorder is dismissed.


REMAND

In order to appeal a RO rating decision to the Board, certain 
procedural steps must be followed to grant the Board 
jurisdiction to review the case.  First, once a rating 
decision issues, the Veteran or his or her representative 
must file a timely notice of disagreement; so long as the 
issues being appealed are clear, the AOJ by law must then 
issue a Statement of the Case; finally, to convey 
jurisdiction to hear the case on the Board, the Veteran must 
file a timely, Substantive Appeal.  38 C.F.R. §§ 19.26, 
20.200, 20.201, 20.302(a).  

A review of the record on appeal indicates that the Veteran 
filed an August 2005 claim seeking service connection for 
diabetes mellitus, type II.  Although initially denied, an 
October 2006 rating action granted the Veteran's claim, 
assigning a 20 percent rating, effective from the date of 
claim.  In September 2007, the Veteran indicated his 
disagreement with this rating action and submitted additional 
evidence, and a February 2008 rating action continued the 
initial rating.  The Veteran, yet again, expressed his 
disagreement with the initial rating assigned and again 
submitted additional evidence.  Subsequently, a July 2008 
rating action increased the Veteran's disability rating to 40 
percent.  In September 2008, the Veteran continued to voice 
his displeasure with the initial, and subsequent, rating 
actions.  In response to the Veteran's September 2008 
statement, the RO issued a March 2009 rating action, 
decreasing the Veteran's disability rating to 20 percent.  
During the pendency of other claims, which the Veteran had 
perfected to the Board, he submitted a December 2009 
statement which stated he wished to "appeal the decision 
relating to [his] diabetes mellitus [,] type II."  

At the outset, the Veteran's September 2007 statement does 
not contain the words "Notice of Disagreement," or its 
acronym "NOD," and neither do any of his subsequent 
statements related to his increased initial rating claim for 
diabetes mellitus, type II; nevertheless, no special wording 
is required for a Notice of Disagreement.  See 38 C.F.R. 
§§ 20.201, 20.302(a).  Upon reviewing the evidence of record, 
the Board finds the Veteran's September 2007 statement to be 
a Notice of Disagreement with regard to the initial rating 
assigned for diabetes mellitus, type II.  In fact, the 
Veteran's most recent December 2009 statement further 
supports the conclusion that the Veteran's September 2007 
statement, as well as subsequent statements, was an attempt 
by the Veteran to file a Notice of Disagreement related to 
the October 2006 rating action.  Although in response to the 
Veteran's September 2007 statement, and his other statements, 
rating actions were issued, respectively, in February 2008, 
July 2008, and May 2009, the September 2007 Notice of 
Disagreement is still pending; and it is therefore proper to 
remand this claim because the Veteran has not been provided a 
Statement of the Case on this issue.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  .

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The RO/AMC should issue a Statement of 
the Case concerning the claim of an 
increased initial rating for diabetes 
mellitus type II, rated at 20 percent 
prior to August 18, 2007, 40 percent 
prior to December 18, 2008, and 20 
percent, from December 18, 2008.  The 
Veteran and his representative should be 
clearly advised of the need to file a 
Substantive Appeal and the time limit for 
doing so if the Veteran wishes to 
complete an appeal for this issue.   

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


